     Case 5:21-cv-00107-AFM Document 22 Filed 08/25/21 Page 1 of 1 Page ID #:528




 1 Francesco Benavides, CSBN 258924
   Law Offices of Francesco Benavides
 2       1990 N. California Blvd. Suite 20
 3       Walnut Creek, CA 94596
         Tel: (925) 222-7071
 4       Fax: (925) 522-5306
 5       Email: francesco@benavidesdisabilitylaw.com

 6 Attorney for Plaintiff
 7 LANA MARIE GOBER
 8
                             UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
                                   EASTERN DIVISION
11
12 LANA MARIE GOBER,                       Case No. EDCV 5:21-cv-00107-AFM
13
           Plaintiff,                      [PROPOSED] ORDER FOR THE
14                                         AWARD AND PAYMENT OF
15                v.                       ATTORNEY FEES AND EXPENSES
                                           PURSUANT TO THE EQUAL ACCESS
16 KILOLO KIJAKAZI, Acting                 TO JUSTICE ACT
17 Commissioner of Social Security,
18              Defendant.
19
20        Based upon the parties’ Stipulation for the Award and Payment of Equal Access

21 to Justice Act Fees and Expenses, IT IS ORDERED that fees and expenses in the
22 amount of $4,100.00 as authorized under the Equal Access to Justice Act (EAJA), 28
23 U.S.C. § 2412(d), and costs of $400 under 28 U.S.C. § 1920, be awarded subject to the
24 terms of the Stipulation.
25 DATE: 8/25/2021                    ____________________________________
26                                      HON. ALEXANDER F. MACKINNON
                                        UNITED STATES MAGISTRATE JUDGE
27
28
